Air pollution: ambient air quality and cleaner air for Europe (debate)
The next item is the recommendation for second reading, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a directive of the European Parliament and of the Council establishing a Framework for Community Action in the field of Marine Environmental Policy (Marine Strategy Framework Directive) [09388/2/2007 - C6-0261/2007 - (Rapporteur: Marie-Noëlle Lienemann).
Mr President, Commissioner, ladies and gentlemen, the compromise on the Air Quality Directive is primarily the result of successful team work. I wish to emphasise this at the outset. My thanks especially to all my fellow Members who have taken an active part in defining the text of this Directive, particularly to the rapporteurs, Mrs Weisgerber of the Group of the European People's Party (Christian Democrats) and European Democrats and Mrs Corbey of the Socialist Group in the European Parliament, as well as Mrs Hassi of the Group of the Greens/European Free Alliance. I should also like to thank the Commission for its valuable assistance and the Portuguese Council Presidency, which has made a vital contribution to this good result as an open and constructive negotiating partner.
The compromise puts the EU's future air quality policy on a sound footing. The new Directive maintains the balance between ambitious targets and limits and the necessary flexibility for implementation in the Member States. In addition, the focus is directed more towards exposure and increased awareness of the need for measures at the sources of pollution.
Let me first outline the key elements of the compromise. There has been decisive progress, which is the intention with the amendment of air quality legislation, in the regulation of the finest PM2.5 particulates. In the opinion of all the experts, the finest particulates originating exclusively from human sources pose the greatest risks to human health. Fine PM2.5 dust particulates less than 2.5 micrometres in diameter and therefore not visible to the naked eye can penetrate the lungs and lead to serious, long-term respiratory diseases. Focussing on the smallest particles in European policy on air quality is therefore long overdue.
In the United States, there has been a strict PM2.5 limit since 1997. The United States is a good 10 years ahead of the EU with regard to legislation in this sector. However, with all due respect for US air quality policy, I should like to state that we cannot simply copy what the United States has been doing for years. We have completely different conditions in Europe, particularly with regard to population and traffic density.
The demand by environmental groups for the immediate introduction of a strict PM2.5 limit is unrealistic. Data in Europe is not strong and measurement experience is inadequate - not good conditions for a hasty introduction of a limit. The Council and Parliament have been in agreement since the outset on regulating PM2.5 in two phases. Firstly, there should be a target from 2010 onwards and then a limit from 2015 onwards of 25 micrograms per cubic meter. Parliament has constantly been lobbying the Commission as well as campaigning against the Council's opposition for a stricter value for PM2.5. It is therefore to Parliament's credit that today we want to reduce the limit for PM2.5 to 20 micrograms per cubic meter in a second stage in 2020.
In addition to a target and limit for PM2.5, an exposure concentration obligation of 20 micrograms will be introduced for the Member States in 2015. This has the aim of reducing background concentration and will have a positive effect on the protection of human health particularly in urban conurbations. The model proposed by the European Parliament for reducing concentrations of PM2.5 by 2020 has likewise been implemented. There is a differentiation according to the Member States and greater account will be taken of inputs.
As regards PM10, a majority in Parliament lobbied at first reading for an ambitious annual limit, which is also better correlated to the daily limit in force. The position of the Council and the Commission not to touch the current limits at all has won recognition in the negotiations. With a three-year extension to the deadline for PM10, the deadline extension is guaranteed until 2012 after the new Directive comes into force for local authorities, which have not been able to keep to the limits owing to their geographical position or meteorological conditions, despite all demonstrable efforts.
Even though improving the quality of the ambient air will also be a major challenge for the EU in the future, I should like to raise three points that in my view should be noted when implementing this Directive and when revising the legislation in 2013.
Firstly, the pollution of ambient air has fallen drastically in recent decades. As a new study by the European Environment Agency shows, around 50% of fine dust emissions were reduced in the period between 1990 and 2004 - therefore even before the introduction of the PM10 limits. This has been achieved less through legislation than through technical progress.
Secondly, conditions in the European Union and between the Member States vary enormously. I have already mentioned meteorological and geographical conditions. However, it is principally the widely differing population, traffic and industry densities that have the greatest influence. More consideration must be given to this when implementing future legislation.
Thirdly, in order to reduce air pollution even further, neither short-term actions such as road blocks and traffic bans, nor stricter, paper-based limits will lead to success.
Parliament greatly welcomes the Commission's statement, to be published together with the new Directive in the Official Journal in 2008, on the adoption of measures at source. Air pollution can be reduced only in the long term and at EU level specifically by strengthening cross-border measures. The policy on sources, which has been given little consideration to date, should be the main focus in future, particularly private combustion plants, the shipping industry and also agriculture.
Member of the Commission. - Mr President, I am taking this file on behalf of my colleague, Commissioner Dimas, who is at the Bali Conference.
I wish to begin by thanking and congratulating the rapporteur, Mr Krahmer, for his excellent work on the ambient air quality directive, and the Committee on the Environment, Public Health and Food Safety, in particular the shadow rapporteurs, for their positive contribution.
Bringing the proposal to this stage has not been an easy journey. The European Parliament has played a constructive role in working towards an agreement on a sound and effective text. I should like to express the Commission's appreciation for this.
In the preparation of the Commission proposal, as well as during the negotiations, we have been clearly guided by the scientific evidence on the importance of the continuous effort to improve air quality, and specifically on the need to address the fine particles (PM2.5). On average, the life expectancy of EU citizens is reduced by more than eight months due to air pollution. This is unacceptable, and we need to do more.
Only limited improvements in air quality have been achieved in the past few years in the EU, and the attainability of the PM2.5, as well as the existing standards, has been at the centre of the debate.
Further measures are clearly needed at Community, national, regional and local levels. The Community measures addressing emissions at source have been outlined in the thematic strategy on air pollution. We are well on track with the development and adoption of these measures. The last progress update can also be found in the declaration adjoined to the compromise package. The Commission and Parliament share a common understanding on the importance of these measures to achieve an effective reduction of emissions.
The main features of the directive are the following. The directive maintains the existing limit and target values, while allowing for some time to achieve full compliance in specific zones, provided that certain conditions are fulfilled. The compromise text ensures that the postponement is limited and does not create incentives to delay the measures that need to be taken. As air knows no borders, those measures will support the efforts to achieve compliance, also in the neighbouring regions and states.
As regards the PM10 annual limit value, I understand the ambition behind the committee's proposal to threaten this. The scientific evidence, however, states that, for chronic exposure, the fine PM2.5 sub-fraction of PM10 is the most important, so the Commission has proposed leaving the PM10 limit value unchanged and addressing this ambition through the new PM2.5 objectives. PM10 standards will be fully reassessed at the review in 2013 to ensure that the latest scientific knowledge and the implementation experience are properly reflected in the standards.
Setting timely, realistic, yet ambitious objectives for PM2.5 has been the main challenge in the negotiation. The compromise package sets out very clear commitments in the text of the review article, demonstrating that a more ambitious annual limit value will be considered as part of the mandatory review in 2013 and by setting the indicative limit value for PM2.5.
The significance of the introduction of a new, legally binding exposure concentration already in 2015 cannot be overstated. While the new exposure-reduction approach already provides the flexibility for the Member States to most effectively maximise public health benefits of their abatement efforts, the new legal obligation and its relatively short time for implementation ensure that the Member States will take prompt action and seriously address the reduction of population exposure to fine particles.
I am very pleased to acknowledge the specific importance the committee attached to sensitive groups, including children. The additions will support the appropriate consideration of sensitive groups in designing the abatement measures.
With this important piece of legislation, the European Union will stand ready to continue to effectively reduce and minimise the significant adverse effects of air pollution. The Commission is actively supporting the process through the development of Community measures and through its continuous support to the implementation of the directives by the Member States by providing guidance and facilitating the exchange between the Member States.
on behalf of the PPE-DE Group. - (DE) Mr President, I too should like to thank the rapporteur, Mr Krahmer, and the shadow rapporteurs for their effective cooperation. Agreement with the Council at second reading is a success for the European Parliament. This agreement is a major step towards better air quality in Europe. However, we do need the assistance of all those involved. The cities and towns have to draw up clean air plans and create environmental zones, for example, if they do not keep to the limits. The Member States have to create the conditions for this - such as the enactment of the regulation on motor vehicle stickers in Germany, for example.
However, this is also called for in Europe. Only about 20-30% of air-borne soot particles come from inner-city traffic. It is only here, however, that the local authorities are able ultimately to have any influence. Local authorities have no chance of keeping to the limits if measures are not taken at European level to reduce emissions from sources other than transport. The measurement of emissions alone does not improve air quality. We need measures that combat the discharge of fine dust directly at source. This will provide genuine health protection.
The Commission has now also committed itself politically to taking these steps. It wants to make legislative proposals, such as the Euro 6 standard for lorries (which ultimately also leads to the compulsory introduction of soot particle filters), emission standards for smaller industrial installations and new regulations for ship's engines. The local authorities' measures must be flanked by these regulations in order to achieve a genuine improvement in air quality.
Firstly, there will be limits for the smallest dust particles. These particles are more harmful to human health because they can be breathed in. We therefore have to assess this. Through ambitious, yet realistic values we are sending out another signal for health protection. The legislator has demonstrated a sense of proportion here and at the same time ensured a high degree of health protection. Since we as Parliament have been able to achieve a good result on the smallest dust particles, we have accepted the Council's position not to change anything in the existing PM10 limits, including in daily limits. This also means, however, that there is no tightening of the annual PM10 limits. The text of the Directive makes it explicitly clear that the local authorities are not obliged to take ineffective short-term measures such as road blocks, for example. The focus should be on long-term, sustainable measures such as environmental zones. Local authorities are already doing a great deal here and they should continue to do so.
Cities and towns, however, can in future apply for an extension to the deadline for meeting the existing PM10 limits under strict conditions. This means, however - and I deliberately wish to emphasise this - no free ticket for local authorities. They cannot exceed the limits indefinitely and they can obtain a deadline extension only under two strict conditions: that they are suffering from unfavourable climatic conditions or unfavourable field conditions such as hot spots, for example, and they have taken all appropriate and reasonable measures at local level. This flexibility for local authorities contributes to the Directive's practicability, without disregarding the level of health protection.
Ladies and gentlemen, we have put forward a responsible package. We have achieved progress on the health protection front.
on behalf of the PSE Group. - (NL) Mr President, clean air is a basic necessity of life. Air has become cleaner over the last 30 years, but is still far too polluted. Compliance with the directives currently in force is inadequate. The Directive on ambient air quality needs to be revised if we are to tackle pollution more effectively. Last week, Parliament and the Council reached agreement on the new Directive. I welcome the outcome and wish to thank Mr Krahmer, Mrs Weisgerber and the other shadow rapporteurs for their constructive cooperation over the last two years. I should like to highlight three points.
First of all, the stricter standards. My group has been consistently committed to more ambitious standards for particulates and other pollutants harmful to humans and the environment, and so I am pleased that, thanks to us, there is to be a new standard for microparticulates. Microparticulate pollution can neither be seen nor smelt, but is responsible for the most health damage, leading to hundreds of thousands of premature deaths among Europeans. Large numbers of people suffer from asthma and other complaints. The new standard will enable us to take a much more targeted approach to tackling this health damage.
This agreement is therefore good news for public health. Parliament did not resign itself to the lukewarm ambition of the Commission and the Council; we called for greater commitment, and obtained it. The PM2.5 standard was to be reduced from 25 to 20 micrograms. According to scientists, this will increase average life expectancy by a further four to five months. However, even the new standards are not enough. Further improvements are still required, including more attention being given to children. Ultimately, we must arrive at a standard of no more than 10 micrograms of particulate matter per cubic metre of air. This is the ceiling recommended by the World Health Organization, and guarantees genuinely clean air. The present Directive is a step in the right direction.
The second point is that Europe must not only set sound standards, but also develop instruments to meet these objectives. After all, Europe is often good at setting general policy objectives, but much less effective when it comes to creating the right instruments for actually meeting those objectives. Without cleaner cars, ships, agriculture and industry the air-quality standards will remain a paper tiger.
We recently voted on Euro V and Euro VI: cleaner passenger cars from 2009 and even cleaner cars from 2014. This kind of legislation must be introduced quickly for heavy goods vehicles and buses. Parliament has urged the Council and the Commission to hasten to make complementary policy to tackle the sources of pollution. This has resulted in a Commission statement listing all the measures to be taken in coming years. The statement will be annexed to the Directive, and will make reference to the Directive. This is a clear political signal to the public that Europe is taking action and launching cleanup operations in all manner of sectors.
A third point of discussion has been the flexibility of the standards. Twenty-four Member States cannot meet the standards laid down by the existing Directive. That does not strike me as a good example of effective legislation. My position has always been that it is quite acceptable for Member States who are taking a number of measures but are unable to meet the standards to be given extra time to tackle hotspots; provided, however, that much stricter standards are introduced in the medium term. It is very important that the legislation we produce here is workable and practicable.
Today we are showing that the European Parliament takes complaints from Member States about impracticable legislation seriously. Experience has taught us that the air does not become any cleaner if we neglect the implementation of the Directive. The new Directive on ambient air quality is an improvement on the old. Better, stricter standards are good news for public health, local authorities and construction firms alike. We can breathe again!
on behalf of the ALDE Group. - Mr President, firstly I wish to congratulate Mr Krahmer for his excellent report on this difficult and most important subject.
At the same time I wish to congratulate the shadows and all those colleagues who have contributed suggestions, advice and amendments, which, at the end of the day, have formulated a piece of compromise legislation agreed to in negotiation, and which will attempt, if implemented, to have a better air quality directive and provide, to some degree, for cleaner and healthier air for Europe.
At a time when respiratory tract infections such as asthma, emphysema and lung cancer are on the increase in many areas of Europe, with those affected being mainly the most vulnerable, i.e. children and the elderly, we as legislators have a duty to ensure that we do our utmost to secure more healthy breathing for our citizens.
To this end, we were united in our determination not to give in to the unreasonable demands of the Council, which did not accept any changes to the provisions regarding the existing daily and yearly limit values of PM10 and rejected outright Parliament's proposal to link any derogation with the adoption of additional EU measures on sources of pollution.
Although an agreement has been reached, the Council must nevertheless understand that this House gives greater priority to the health of its millions of citizens than to the wealth of a few European industrial giants. Everybody must fully comprehend that Parliament is much more concerned with preventing people's lungs from being destroyed by disease than helping the purses of greedy industrial barons become fatter.
I am confident that this House will have a future opportunity to have all its provisions successfully adopted in a less compromised piece of legislation that will truly and comprehensively protect citizens from major respiratory damage.
on behalf of the UEN Group. - (PL) Mr President, on behalf of the Union for Europe of the Nations Group, I would like to express our recognition of the quality of Mr Krahmer's report. We are continuing our work on the directive, which is of considerable importance for the entire ecosystem, including improvements to the state of health of residents of Europe and - taking a broader view - the world.
The economic aspect of these provisions should not be concealed either. Our aim should therefore be to find a compromise that will genuinely enable Member States to implement the adopted parameters specifying the admissible emissions ceiling for particulates and gases that contaminate the atmosphere. I am referring here to the concentration of PM2.5 and PM10 particulates, and of the gases carbon monoxide and dioxide, sulphur dioxide, oxides of nitrogen and ozone, benzene, volatile organic compounds and also lead.
This consequently means reliable and regular monitoring. Major expenditure will be required for the radical upgrading of many enterprises, including those supplying energy, and especially heat. Fundamental changes will be needed in the methods and organisation of overland, air and water transport.
These and other costs will have to be borne, it is true. It is also true, though, that not all countries are in a position to take rigorous action in this matter in the relatively short time that has been suggested without suffering clear economic losses. This particularly concerns the new Member States, including Poland, which is doing a great deal in this area.
Finally, I would like to emphasise that it is also important for actions undertaken by the EU to find followers elsewhere, especially in the United States, China, Russia, Japan and Brazil. Air is, after all, common to all the world.
on behalf of the Verts/ALE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, we remember the WHO appeal launched on 5 October 2006, challenging the international community to improve air quality. Very strict standards needed to be adopted for atmospheric pollution, and the target was to cut the number of deaths in polluted cities by 15%. The European Union, often at the forefront of environmental regulations, was a great disappointment at the first reading, to the point that our Environment Commissioner Mr Dimas was personally outraged at the position of the European Parliament, which was weakening legislation in force that already had few teeth.
At the second reading on 9 October 2007, the Verts had alerted the Committee on the Environment to the counterproductive effects of administrative simplification and more specifically to the increase in the permitted number of days on which the maximum values could be exceeded and the extension of the exemptions of certain pollutants. The recently negotiated compromise at the European Parliament's second reading is a damage limitation exercise on the first reading. Regarding PM2,5 in urban areas, a new limit value is proposed of 20 micrograms per cubic metre, which is to be reviewed by the European Commission in 2015.
Of course, additional measures can be implemented to take account of the circumstances of sensitive populations such as children and the elderly. Although it is an improvement on the initial situation, this compromise does not constitute a major step forward for the European Parliament. It will not force Member States to take the restrictive measures necessary to improve the health of the European people. The impact of atmospheric pollution is still being estimated at a nine-month reduction in life expectancy for our fellow citizens. We therefore need to go further, integrating the restriction of particles in suspension earlier on using preventive instruments aimed at limiting emissions from various sectors, particularly transport, and those from industry.
on behalf of the GUE/NGL Group. - (EL) Mr President, Commissioner, fellow Members, every year 370 000 people in Europe die prematurely from illnesses associated with air pollution. According to the Commission's official figures, life expectancy in some European countries has shown a decline of between eight months and two years as a result of exposure to dangerous airborne pollutants. The great majority of deaths are due to fine airborne particulates. My political group supports the final conciliation agreement and the hesitant, but at any rate positive steps which it takes in response to this situation.
However, I would like to focus on some serious weaknesses: the limits set by this conciliation for fine airborne particulates are more than double the relevant WHO recommendations. The US Environmental Protection Agency sets stricter limits than the European Union. No agreement has been reached on safer limits for fine airborne particulates (PM10). Monitoring requirements have been reduced, although constant monitoring of critical pollutant loads is very important for improving the situation.
The compliance deadlines for benzene have been put back, leaving the big culprit, fuel quality, untouched. Although everyone says we need improved fuels and cleaner cars, air quality and its monitoring in the workplace have been exempted. Furthermore, the Member States are given considerable leeway not to enforce the existing legislation and not to monitor its correct enforcement. We are making a positive step, then, but it is not enough, and for exactly this reason my political group is supporting the European Parliament's conciliation agreement but at the same time asking the Council and Commission to take bolder steps.
on behalf of the IND/DEM Group. - (NL) Mr President, I am speaking here on behalf of my colleague Mr Blokland, who is currently attending the Climate Change Conference in Bali.
Following lengthy negotiations, an agreement on ambient air quality has been achieved at long last. This is no mean feat, and is also very important, because ambient air quality has a direct impact on environmental and human health. Therefore, I should like to thank the rapporteur, Mr Krahmer, most warmly for all the work he has done to achieve this.
This Directive makes a realistic contribution to improving health and the environment. Ambient air quality has already significantly improved in recent years, and this Directive will bring further improvement in the future. Nevertheless, a number of countries are still finding it difficult to comply with strict standards so soon. For this reason, I am pleased that this agreement permits a postponement to enable Member States to bring their ambient air quality in line with these standards, provided they make sufficient efforts.
Another important aspect is that measurement is not required at locations to which the public does not have access and which are not permanently inhabited. This flexibility is particularly important in port areas. I also particularly welcome the fact that specific reference has been made to measures at the source. In my view, such measures, for example the new Euro VI standard for heavy goods vehicles, are vital in order to achieve good ambient air quality.
In conclusion I can therefore say that I welcome the present agreement, and shall be voting in favour of it.
(DE) Mr President, the increase in respiratory diseases currently being recorded - particularly among children, the elderly and the sick - as well as the rise in allergy-based breathing difficulties is directly related to a traffic avalanche rolling through our conurbations and along the major transport routes on a daily basis.
The failed EU policy on subsidies has been reflected in recent decades principally in intercity transport. For particularly sensitive regions - such as the Alps - we have not as is generally known been able to bring ourselves hitherto to turn the fine words of the past into deeds by implementing the Alpine Convention, for instance. The selling off of our public enterprises, however, which has led to a disastrously deficient public rapid transit network, is also now avenging itself.
To what extent actions such as traffic restrictions and the establishment of environmental zones or city tolls are still able to take hold here at all is highly debatable in my view. First and foremost, the main culprits of pollutant emissions, such as commercial vehicles with ageing diesel engines, must therefore be replaced very quickly.
(HU) Thank you, Mr President. More than 300 million people worldwide suffer from asthma, 30 million of them in Europe and 200 000 of them in Hungary. Eighteen per cent of asthmatics in Western Europe are classified in the severe group. The number of asthma patients in my home country of Hungary has increased by 250% over the last ten years. The number of new patients diagnosed each year has doubled over the same period. First among the causes that trigger asthma and asthma attacks is air pollution. I think that the data in the report before us speaks for itself and its fate, which we will decide tomorrow, is only partly about environmental protection and much more about quality of life and health protection.
One of the greatest problems in Union legislation today is its lack of implementation. Unfortunately this is also true of legislation on air quality. Therefore, our primary task now is not to vote for more rules that are even more stringent but to promote compliance with the existing rules. The place where I live, Budapest, is a city of two million people, and with regard to air particles, for example, it exceeds the permitted limits even in the first four months of the year, and indeed excesses of 4-5 times are not uncommon. Our task is therefore to develop the current legislation further in a sensible way and to prepare guidelines that do not stipulate additional tasks but refine the existing ones to really contribute to cleaner air for the population of the EU.
I think the Krahmer report fulfils this requirement. Its virtue is that it wants to measure and capture air pollution primarily at the place of pollution, which is technically the right approach. The compromise is therefore not ambitious but progressive. I trust that the cities and Member States concerned will now be able to implement it more consistently and that we will perhaps be able to pass on a more habitable Europe to our children. Thank you very much, Mr President.
(LT) My congratulations to the rapporteur. I would like to begin by saying that it is always pleasant to have nice weather. We are in no position to influence the weather, but we can and need to do something about its quality. The levels of air pollution in the densely populated and industrial urban areas of the European Union are still unacceptable. If you find yourself in the biggest cities of Europe, you can feel the threat of air pollution only too clearly. It causes the premature death of tens of thousands of Europeans every year. Pollution has an adverse effect not only on the length of human life, but also on its quality.
Recent years have seen a significant a reduction in harmful gas emissions in the EU countries. However, this is only the beginning. We have to tame the monsters who are spitting the gas into the air, the worst air polluters on the roads. We need to take decisive measures to develop public transport, to encourage people to use private means of transport less often. This is a key issue in the new Member States, where 20 or even 30-year-old cars in an appalling condition are continuing to pollute the environment.
The position of the Socialist Group in the European Parliament and that of Parliament in general is very important to the countries that joined the EU in the 21st century, particularly as regards more stringent terms and objectives for reducing air pollution, the flexibility of implementation of these objectives and the coordination of long-term and short-term goals.
We must do everything in our power to achieve the smallest possible concentration of different sized airborne particulates in most parts of Europe by 2015. Countries that are taking active measures to reduce pollution but have not yet achieved the set objectives should be given a chance to do so. It is important to cut down the derogation period from 'four plus two' to 'three plus two' years.
(PL) Mr President, today the European Parliament is taking a second look at the draft directive on ambient air quality. One of the aims of this directive is to restrict the quantity of suspended dust particles in the atmosphere in the next few years, particles that we inhale, ranging from 2.5 to 10 microns in size. Scientists warn that the finest particles constitute a serious threat to human life, and it is these that the directive under discussion has in mind.
The compromise between Parliament and the Council has introduced concessions to the Council, which is in favour of less restrictive regulations. I hope that the actions envisaged in this directive will not prove inadequate and that when this problem is reconsidered by the European Commission in 2013 more ambitious aims will be adopted, since we are talking here about the health of current and future generations.
Finally, may I thank the rapporteur for his good work and remind you that avoidance is better than dealing with the consequences.
(DE) Mr President, the compromise found is better than expected, but celebrating it as a great success would be a sham because it was watered down. Wherever it is measured against the revised provisions, it has been watered down because heavily polluted locations can now be factored out.
The negotiated compromise, however, is also damage limitation, because the planned period of grace should now be understood as nothing more than an invitation to do nothing. In order that the exception does not become the rule, the Commission must monitor the action plans under consideration and compliance with the limits and sanction the failure to transpose them. It should not therefore be celebrated as a great success because we indeed know that this Directive should in reality have been in force long ago.
Nor should it, however - and this is a positive aspect of the compromise - give German local authorities carte blanche to twiddle their thumbs. The fresh invitation to do nothing has thereby prevented the local authorities and the federal states from having to produce action plans.
We must also stress, however, that the judgment of the Federal Administrative Court in Germany means and has emphasised for Germany that the local authorities are duty bound to act in any case. We know that there are already good initiatives in the European Union such as, for example, environmental zones and vehicle fleet conversion. It must also be quite clear now, though, that this is the last reprieve. Actions really do have to follow words now to ensure that an ambitious clean air policy does not become absurd.
(CS) Ladies and gentlemen, the monitoring of air pollution and efforts aimed at improving air quality are laudable activities. The fact that certain parts of the proposal under discussion set quite high requirements whereas others somewhat simplify the reality is not a concern. What is more serious is that whilst the focus of the debate on the monitoring and removing of fine particles has rightly moved from coarse to finer particles - PM10 to PM2.5 - it should also apply to particles even smaller than PM2.5. These penetrate as far as the alveoli and because they have a broad surface area they can potentially absorb large amounts of harmful substances. Because these particles are not deposited in the upper airways they are potentially very dangerous. Notwithstanding these reservations, I support the proposal for a directive, as does the GUE/NGL Group, of which I am a member, and I trust that we will return to this topic in a more comprehensive manner in the near future.
(FR) Mr President, we all recognise, and we have all said so, that our built-up areas, our cities are becoming increasingly polluted and that, unfortunately, deaths due to this pollution are becoming more and more common. As chairwoman of an air quality monitoring network in my department that I set up more than sixteen years ago, I would like to remind you that reducing air pollution is seen by citizens as a priority action for the public authorities as regards environmental protection, and that it is even the biggest cause for concern of 54% of French citizens.
This text therefore comes in response to the renewed outbreak of respiratory diseases such as asthma, bronchitis and emphysema, which affects young children most of all - all we talk about during the winter is bronchiolitis in young children - and lung cancer in older people.
That is why the introduction of new standards for the finest and most harmful particles, which have not been regulated until now, is a satisfactory measure. However, we have a multitude of solutions at our fingertips for better air quality, such as action on fuels, on modes of transport and on vehicles. We still need to apply the raft of EU legislation that we already have, which most Member States unfortunately do not comply with. Under the terms of the texts we will be voting on tomorrow, Member States will have to set up sampling points in urban areas. In fact, everyone will have to have 'particle plans'. We also have to provide the public with daily information, especially for those with particular sensitivities, on particulate matter in the air.
Finally, we should not forget air quality in enclosed spaces, where we can spend more than 80% of our time. Little interest is taken in studies of the environmental quality of homes, though its health impact is bound to be at least as great as that of the outdoor environment.
(RO) Mr. President, I would like to start by congratulating the rapporteur, Mr. Kramer.
The proposal for a directive on ambient air quality and cleaner air for Europe approaches the relation between air quality and human health and proposes Community actions to improve air quality in Europe.
Urban traffic generates 40% of the carbon dioxide emissions and 70% of the emissions of other pollutants generated by vehicles, and congestion, especially in metropolitan areas, costs the European Union approximately 1% of the GDP.
In many European capitals, traffic is congested and pollution seriously affects their inhabitants. Over 66% of European citizens consider urban congestion and related pollution to be problems that seriously affect the quality of their lives and request the Union to act in a coherent and, especially, firm manner.
At the European Council of 8 and 9 March 2007, the European Union firmly undertook to reduce greenhouse gas emissions by at least 20% by 2020 as compared to 1990.
The European Union and the Member States must focus their actions on crowded metropolitan and urban areas and approach the issue of air quality in urban agglomerations by complying with the principle of subsidiarity in a more ambitious manner, by implementing a strategy of cooperation and coordination at European level. The Green Paper on urban mobility promotes the development of public passenger transport, but also approaches measures to reduce greenhouse gas emissions due to road traffic.
Regarding amendment 31, I would like to specify that some actions in the field of mandatory technical standards for reducing pollution generated by land vehicles, as well as by inland water ships, have already been taken in other pieces of legislation.
I believe it is extremely important for the Parliament to be informed every 5 years about the progress achieved by the Member States in improving air quality, but I consider it especially important for such actions to be financed from the Structural Funds as well.
(PL) Mr President, the Directive of the European Parliament and of the Council on ambient air quality and cleaner air is of major significance for the health of European citizens, particularly since the substances emitted by industry, transport and power plants may be transported over great distances, such as particles and oxides of sulphur, nitrogen and lead.
The directive lays down limits for their emission and emphasises the importance of reducing contaminant emissions and their sources. The conditions for meeting these requirements vary, however. In zones and conurbations where many contaminant-emitting entities function, for example coal-fired furnaces and plants using old technologies, adaptation to meet the directive's requirements will require time and considerable financial outlay.
In justified cases, therefore, pursuant to Amendment 2, the date of introduction of the directive's requirements should be postponed. The directive is right to stress the need to monitor contaminant emissions, which is of great significance in restricting contaminants, including those of cross-border origin. I congratulate Mr Krahmer, the rapporteur.
(DE) Mr President, I am delighted that we have found agreement so quickly here in all the groups on this important dossier. Air quality is central to our citizens' health and wellbeing. I am also delighted that we have set strict limits, particularly new limits in the PM2.5 sector, as these are particularly harmful to health. Unfortunately, there has been no tightening up in many other sectors, which would have been desirable. This concerns PM10 as well as the NOx sector, of course.
What alarms me more than the limits we have set, however, is the current air situation in the Member States. As you all know, almost all the Member States are exceeding current limits. The ball really is in our court now to implement this ambitious legislative package, as it is in that of the Commission to monitor it. The Commission has so far not introduced any infringement procedures, although limits are continually being exceeded. On the one hand implementation must therefore be clean, but on the other hand the Commission must also take practical action if Member States are still not able or willing to adhere to the limits.
It is also important that we have found consistent criteria for measurements. Practice differs widely here in individual Member States. With regard to transport - one of the primary causes of air pollution even in my homeland - it has to be said that the Commission is to some extent not prepared either to support initiatives here that countries are taking in order to adhere to air limits. The Commission should really be asking for Member States to be supported and not obstructed here in their aims to keep the air clean. We have seen some very significant increases in traffic passing through the Alps and here, too, something must be done with regard to the air.
(NL) Mr President, today, the European Parliament is providing clarity in the long-running debate on the specification of the standards required for reasons of public health with regard to particulates: PM25 and PM10. Today, we are bringing about a substantial improvement for people sensitive to these: children and the elderly. I support this policy wholeheartedly.
It is also clear that more customised measures are possible. Zoning of our rather urbanised regions is to be possible, thus improving practicability without compromising our ultimate objectives. It is also clear that the source policy is now being tackled seriously and that there is cross-border cooperation in Europe.
Mr President, what is not clear - at least not to me - is whether the blockade in Dutch legislation in respect of a number of projects on account of integrated authorisation for environment and physical planning has really been removed. It is for the Netherlands, including the lower house of the Dutch Parliament and the legislation, to see whether this can be clarified in the Air Quality Cooperation Programme.
Today, Europe is providing a very clear framework for what is practicable, including in the Netherlands. It is now for the Netherlands to manage the link between physical planning and environmental policy sensibly to avoid further unnecessary blockades. That is the spirit in which I am happy to pledge support today to the agreement reached.
Member of the Commission. - Mr President, a number of key elements have been included in the overall compromise package that is now proposed.
Most importantly, it contains the following elements:
the time extension option for PM10 is kept at the level of the common position; there can be no delay in taking the measures and a single step approach will reduce the administrative burden;
standards for particulate matter PM10 are unchanged in accordance with the original Commission proposal;
a realistic and timely annual PM2.5 target and a limit value set at 25 µg per cubic metre to be achieved at 2010 and 2015 respectively;
an indicative limit value for 2020 that adds to the ambitious PM2.5 agenda for the mandatory review in 2013;
a legally binding exposure concentration obligation in 2015 that complements the exposure reduction target in triggering prompt measures that are expected to provide the maximum public health benefit; and
a Commission declaration on the progress in developing the Community measures at source.
The new recital 15 also strengthens the determination of the two co-legislators to consider as a matter of priority the legislative proposals put forward by the Commission to address emission at source at Community level.
I know that these elements were all-important to Parliament at first reading and in the committee this time round. I believe that the proposed current compromise will satisfy Parliament as important ground was won on the key principle of the ambitious yet realistic ambient air quality standard setting, with a clear roadmap including the adoption of the necessary Community measures and a well-defined review in 2013.
I am also particularly pleased to note the importance given by both Parliament and the Council to finding a compromise in this directive. The resulting compromise, as well as the demonstrated resolve, enables the European Union to take the effective next steps in ensuring healthier air for its citizens.
To conclude, the Commission is very pleased with the outcome of the negotiations. It can accept the proposed compromise amendments in full.
I wish to thank and to congratulate, once more, the rapporteur, Mr Krahmer, for all his efforts to reach an agreement at second reading.
The debate is closed.
The vote will take place on Tuesday 11 December 2007.
Written declarations (Rule 142)
in writing. - (PL) The importance of having good air around us needs neither explanation nor emphasis. The current European policy priority which concentrates on the rapid and far-reaching introduction of cohesive and uniform legislation aimed at guaranteeing air quality is the right approach.
The proposal in the directive currently under debate combines and streamlines existing European law by creating a single, cohesive proposal. Following analysis of the proposal that it currently contains, it may be stated with assurance that the compromise package approved by the Group of the European People's Party (Christian Democrats) and European Democrats, The Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe fully reflects the interests of all parties concerned that will be directly affected by the directive. This is a balanced proposal for the Member States that will feel the weight of its provisions, with a simultaneous improvement in air quality in Europe and, in the longer term, a significant reduction in PM.
Besides the very detailed treatment of individual target values for PM10 and PM2,5, I believe it is very important to concentrate on the provisions relating to flexibility in the attainment of admissible values for Member States. It is worth pointing out that the Member States already have very considerable difficulties in complying with pre-existing provisions on air quality improvement.
It is also important to emphasise long-term air quality measures. We know from experience that short-term measures are often not as effective as long-term ones. Member States should be encouraged to apply long-term political strategies on air pollution on a voluntary basis.
in writing. - (HU) The right to clean air may also be interpreted as a human right, since the task of the Member States and the European Union is to ensure basic human living conditions (clean water and air). Fifty to a hundred years ago, the symbol of industrial society was a smoking factory chimney. Our values have changed in the meantime and we value a clean and natural way of life, at least in words. Unfortunately, the air in our cities only partly testifies to this. With the collapse of heavy industry, or its relocation to the Third World, industrial pollution has fallen, but motorisation has multiplied. Twenty-five years ago there were one million cars in Hungary, which has ten million people, and now there are three times as many, nearly a million of which pollute the air of Budapest, together with all the catastrophic health consequences that this entails. Lung cancer has multiplied and the number of asthma cases has grown ninefold. Young children who live beside main roads are essentially exposed to a continuous risk. It has also emerged that pollution by microparticles originating from diesel vehicles is particularly harmful to human health. Europe should be ashamed that in this respect the standards in the EU are lower than in the United States. We should not just talk, but act. We need to use defined instruments to restrict road traffic in populated settlements, and to create much more stringent emission rules than up to now for the vehicles that remain in use. We must change from being a society of polluters to being the society of a healthy life!
in writing. - (RO) The European Directive on air quality will improve the health of European citizens and will contribute to increasing the standard of living in the urban environment. Due to the binding nature of this piece of legislation, this will be achieved on the entire territory of the European Union.
A weak point of the Directive is the financing of measures to adjust to the objectives undertaken by the Member States until 2010, or 2015 respectively. As a first step, a considerable financial effort will have to be submitted in order to establish centres for sampling and measuring air pollution. The structural funds already allocated to the Member States eligible for the environmental policy will also be accessible for achieving the objectives described by the directive, but this will reduce the initially estimated amounts. I believe an additional budget line should be established when the directive becomes effective.
At the same time, I support the insertion of a flexibility clause that would allow transitional periods of up to two years to the Member States, provided that they can prove that they have made a considerable effort to achieve the targets of reducing air pollution.
in writing. - (FI) Today we are discussing at second reading two important directives on improving the quality of the environment. One relates to the sea, the other to the air. Protection of the air is one of the key and most traditional areas of environmental protection, because ambient air quality and human health are directly linked. As the Commission has said, life expectancy has shortened in the EU by 8.5 months owing to air pollution. The quality of life of hundreds of thousands of people is declining daily, and the natural environment is under threat, despite significant reductions in emissions in recent years. The importance of the air quality directive probably cannot be stressed too much: it brings together a set of norms which were previously dispersed, and this is a better approach to the problem all round.
I wish first of all to thank the Council for meeting Parliament to discuss some important issues. Almost half the amendments adopted at first reading were accepted overall. The Council eventually showed its support for certain very crucial amendments by Parliament. These related to replacing certain target values for particle concentrations with binding limit values, the deadlines for doing this and how they would be applied. The limit value norm for PM2.5 particles, which are the most harmful to human health, is critically important.
We therefore need an extremely strict directive. Mere limit values, however, are not enough in themselves. Attention also needs to be paid to techniques which improve ambient air quality.